Appellant accompanies his motion for rehearing by a statement of the district clerk giving his interpretation of a docket entry of the trial judge upon the date the motion for new trial was overruled in the court below. Also a statement from the trial judge in relation to a showing upon the jail docket of the date of the release of the appellant, and upon this showing appellant asks us to consider the bills of exception as having been filed within the time required by law.
The transcript before this court when the original opinion was written, the correctness of which was certified by the district clerk, shows that the criminal minutes of the district court contained the entry of the overruling of appellant's motion for new trial as of the date stated in our original opinion. We further note that the sentence pronounced against appellant, which is recorded in volume 3, page 513, of the criminal minutes of the court, which sentence is never pronounced until after the overruling of the motion for new trial, is of the same date, June 13th. Said transcript further shows that at page 127, volume E, of the criminal minutes of said court, appears an entry of the recognizance for appeal executed by the appellant and his sureties. The date of this recognizance *Page 288 
appears June 12th. We are not impressed with the fact that the bills of exception were filed within the time required by the statute. This court accepts as correct the minutes of trial courts, and can not overturn or decline to give credit to same upon such showing as is made here.
The motion for rehearing will be overruled.
Overruled.